POLLEY, J.
This cause is on appeal from the judgment and order denying plaintiff’s motion for a new trial. It is stated in appellant’s brief that the motion for a new trial was submitted to the trial court upon 'specifications of particulars wherein the evidence is insufficient to support the verdict, and that that is the only question they care to discuss on this appeal. But there is no assignment of error based on such specifications, nor upon any other specifications, or upon the order denying a new trial, nor any assignment whatever. This being the case, there is nothing before this court for review and the appeal must be dismissed. See Supreme Court rules 4 and 5, and cases cited pages 2 to 7, Rules of Court, 40 S. D. Also, see, Peterson v. Menke et al., just decided by this court, 216 N. W. 886.
The appeal will be dismissed.
CAMPBELL, P. J., and BURCH, SHERWOOD, and BROWN, JJ., concur.